Per Curiam.
This case is for decision by a full bench' of six Justices, who are evenly divided on the controlling question whether a mortgage sufficiently specifies the debt to comply with the statute (Code of 1910, § 3257) .which requires that a mortgage must “specify the debt to secure which it is given,” where the only description of the debt is contained in the following defeasance clause: “This is to be void whenever the makers of the following note or notes, or any renewal or extension thereof, or any other indebtedness of the............to the Coolidge Banking Company, due or to become due, in existence now or hereafter made by the undersigned, payable to the vendee or payable to the Coolidge Banking Company.” Eish, C. J., and Atkinson and Gilbert, JJ., are of -the opinion that the description of the debt is sufficiently specific, and Evans, P. J., and Beck and Hill, JJ., are of the contrary opinion. Accordingly, the judgment of the court below stands affirmed by operation of law.